                                                                    Case 2:15-cv-01021-RFB-DJA Document 105 Filed 01/07/21 Page 1 of 3




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: nicholas.belay@akerman.com
                                                            7    Attorneys for plaintiff and counter-defendant Bank
                                                                 of America, N.A.
                                                            8
                                                                                                    UNITED STATES DISTRICT COURT
                                                            9
                                                                                                         DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  BANK OF AMERICA, N.A.,                                 Case No.: 2:15-cv-01021-RFB-DJA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                        Plaintiff,                         STIPULATION AND ORDER
                                                                                                                         DISMISSING ALL REMAINING
AKERMAN LLP




                                                            13    v.                                                     CLAIMS AND TO RELEASE LIS
                                                                                                                         PENDENS
                                                            14    SFR INVESTMENTS POOL 1, LLC;
                                                                  SOUTHERN HIGHLANDS COMMUNITY
                                                            15    ASSOCIATION; DOE INDIVIDUALS I-X,
                                                                  inclusive; and ROE CORPORATIONS I-X,
                                                            16    inclusive;

                                                            17                        Defendants.

                                                            18    SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                  limited liability company,
                                                            19
                                                                                      Counter/Cross Claimant,
                                                            20
                                                                  v.
                                                            21
                                                                  BANK OF AMERICA, N.A., a national
                                                            22    association; KB    HOME   MORTGAGE
                                                                  COMPANY, a foreign corporation; RYAN
                                                            23    MURPHY, an individual,
                                                            24                        Counter/Cross Defendants.
                                                            25

                                                            26                Plaintiff and counter-defendant Bank of America, N.A. (BANA), defendant, counterclaimant

                                                            27   and cross-claimant SFR Investments Pool 1, LLC and defendant Southern Highlands Community

                                                            28   Association stipulate to dismiss (1) BANA's claims against Southern Highlands and SFR and (2) SFR's

                                                                 52929565;1
                                                                       Case 2:15-cv-01021-RFB-DJA Document 105 Filed 01/07/21 Page 2 of 3




                                                            1    counterclaims against BANA, each party to bear its own attorneys' fees and costs. This stipulation

                                                            2    dismisses all remaining claims against all parties such that this matter can be closed but does not affect

                                                            3    SFR's default judgment against cross-defendant KB Home Mortgage Company, entered on August 12,

                                                            4    2019. (ECF Nos. 82, 83.)

                                                            5                 BANA, Southern Highlands and SFR further stipulate the lis pendens recorded with the Clark

                                                            6    County Recorder on August 6, 2015, as Instrument No. 20150806-0002646, in relation to this action

                                                            7    is released. The release affects title to the real property legally described as:

                                                            8                 LOT ONE HUNDRED FORTY-SEVEN (147) IN BLOCK B OF BELLA TERRA
                                                                              UNIT 5 AT SOUTHERN HIGHLANDS AS SHOWN BY MAP THEREOF ON FILE
                                                            9                 IN BOOK 102 OF PLATS, PAGE 58 IN THE OFFICE OF THE COUNTY
                                                                              RECORDER, CLARK COUNTY, NEVADA,
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   ///
                      LAS VEGAS, NEVADA 89134




                                                            12   ///
AKERMAN LLP




                                                            13   ///

                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                    2
                                                                 52929565;1
                                                                    Case 2:15-cv-01021-RFB-DJA Document 105 Filed 01/07/21 Page 3 of 3




                                                            1    and more particularly described in the official records of Clark County as APN: 177-32-414-025.

                                                            2                 DATED: January 5, 2020.

                                                            3
                                                                    AKERMAN LLP                                     KIM GILBERT EBRON
                                                            4

                                                            5       /s/ Nicholas E. Belay                         /s/ Diana S. Ebron
                                                                    ARIEL E. STERN, ESQ.                          DIANA S. EBRON, ESQ.
                                                            6       Nevada Bar No. 8276                           Nevada Bar No. 10580
                                                                    NICHOLAS E. BELAY, ESQ.                       JACQUELINE A. GILBERT, ESQ.
                                                            7       Nevada Bar No. 15175                          Nevada Bar No. 10593
                                                                    1635 Village Center Circle, Suite 200         CHANTEL M. SCHIMMING, ESQ.
                                                            8       Las Vegas, NV 89134                           Nevada Bar No. 8886
                                                                                                                  7625 Dean Martin Drive, Suite 110
                                                            9       Attorneys for plaintiff and counter-defendant Las Vegas, NV 89139
                                                                    Bank of America, N.A.
                                                            10                                                    Attorneys for defendant, counterclaimant and
                                                                                                                  cross-claimant SFR Investments Pool 1, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11      LIPSON NEILSON P.C.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                    /s/ Amanda A. Ebert
AKERMAN LLP




                                                            13      KALEB D. ANDERSON, ESQ.
                                                                    Nevada Bar No. 7582
                                                            14      AMANDA A. EBERT, ESQ.
                                                                    Nevada Bar No. 12731
                                                            15      9900 Covington Cross Dr., Ste. 120
                                                            16      Las Vegas, Nevada 89144

                                                            17      Attorneys for defendant Southern Highlands
                                                                    Community Association
                                                            18

                                                            19                                              IT IS SO ORDERED.
                                                            20
                                                                                                            _________________________________________
                                                            21                                              UNITED STATES DISTRICT JUDGE

                                                            22                                              DATED: _____________________________
                                                            23

                                                            24                                              DATED this 7th day of January, 2021.
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                3
                                                                 52929565;1
